Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed May 18, 2022 is acknowledged.  The traversal is on the ground(s) that prior art search for the elected invention overlaps with that of the non-elected invention(s).  This is not found persuasive because of the separate classification and/or different search fields (e.g., different search queries) for the elected and non-elected invention(s).  Claims 15-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1a and 2a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art Fig. 1a of the present application in view of US 2004/0012478 to Taguchi et al. (“Taguchi”).
With respect to claim 1, the prior art Fig. 1a of the present application discloses a switch, comprising: 
a switch housing (e.g., as discussed below); 
a contact system (e.g., 1) and a base (e.g., 2) disposed in the switch housing; 
a resistive element (e.g., R1) for diagnosing a state of a switch, the resistive element (e.g., R1) having a specific resistance value; and 
at least two terminals (e.g., 3 and 4) leading from the base (e.g., 2);
wherein the resistive element (e.g., R1) is constituted by a conductive material formed on (e.g., R1 formed on 2 as discussed below) the base (e.g., 2), the terminals (e.g., 3 and 4) being electrically connected by the conductive material directly.  The prior art Fig. 1a of the present application fails to disclose that (1) a switch housing is used for the switch 1 in the prior art Fig. 1 of the present application and (2) resistor R1 is formed on a plastic base 2.  However, US 2004/0012478 to Taguchi et al. (“Taguchi”) discloses in Figs. 1-3 that a resistor layer (e.g., 21) may be formed on top of a plastic base (e.g., 2 formed of epoxy resin (Para. 39), which is a polymer plastic).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to, (1) for switch 1 in the prior art Fig. 1a of the present application, use the notoriously well-known housing for a component because such a modification provides environment protection of switch 1 in the prior art Fig. 1a of the present application and (2) form the resistor R1 and base 2 in the prior art Fig. 1a of the present application by using the method of forming a resistor on top of a plastic base disclosed in Taguchi because such an integration reduces costs/space.
With respect to claim 2, the resistive element (e.g., R1) is in parallel with the contact system (e.g., 1).  
With respect to claim 5, the resistive element (e.g., R1) is a conductive layer (e.g., as discussed for claim 1) disposed on the base.  
With respect to claim 6, the conductive layer (e.g., R1) is disposed on an inner side and/or an outer side of the base.  
With respect to claim 7, the prior art Fig. 1a of the present application fails to disclose that the terminals (e.g., 3-4) are each formed of a continuous stamped part.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that terminals may be formed by a continuous stamped part; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form terminals 3-4 in the prior art Fig. 1a of the present application using the notoriously well-known method of forming terminals with a continuous stamped because the formation of terminals 3-4 in the prior art Fig. 1a of the present application requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 8, resistivity of the conductive material forming the resistive element (e.g., R1) is adjusted by a concentration of additive of the conductive material (e.g., Para. 47 of Taguchi discloses resistor being formed of powdered carbon such as carbon fiber, wherein the concentration of the carbon adjusts the resistivity).  
With respect to claim 9, the additive is carbon fiber (e.g., Para. 47 of Taguchi discloses resistor being formed of powdered carbon such as carbon fiber, wherein the concentration of the carbon adjusts the resistivity).
With respect to claim 10, the conductive material forming the resistive element is an intrinsically electrically conductive polymer base (e.g., 2 formed of epoxy resin (Para. 39), which is a polymer plastic, and Para. 47 of Taguchi discloses resistor being formed of powdered carbon such as carbon fiber, wherein the concentration of the carbon adjusts the resistivity).  
With respect to claim 11, a geometry of the conductive material forming the resistive element (e.g., 2 is formed of epoxy resin (Para. 39) and its geometry determines resistance) defines a resistance value of the resistive element.  
With respect to claim 12, the prior art Fig. 1 of the present application fails to disclose that a resistance value of the resistive element (e.g., 2 formed of epoxy resin (Para. 39)) is calibrated by laser trimming or ablation.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a resistance value of a resistive element may be calibrated using laser trimming; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the resistive element (e.g., 2 formed of epoxy resin (Para. 39)) in the prior art Fig. 1a of the present application using the notoriously well-known method of calibrating a resistor using laser trimming because such a modification enables precise calibration of resistance.
With respect to claim 13, the prior art Fig. 2a of the present application (with modification similar to the above discussed modifications for Fig. 1a of the present application) fails to explicitly disclose that resistance values of the resistive elements (e.g., R1-R2) between the different terminals are different.  Here, Fig. 2a does not limit the values of R1 and R2.  Thus, it would have been apparent to a person of ordinary skill in the art (“common sense”) to use appropriate values for R1-R2 including different values in the prior art Fig. 2a of the present application.

Allowable Subject Matter
Claims 3-4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842